Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed 09/28/21.  Claims 1 – 7 has been examined and is pending. 
Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harumoto US 20150347121.

Regarding claims 1, 6 and 7, an information processing apparatus comprising:
a memory; and
a processor coupled to the memory and configured to acquire first update data used to update a program and including first version information of the program from another apparatus connected via a network, the program causing the information processing apparatus to execute a process, acquire second version information of second update data from the another apparatus in response to an instruction to stop operation of the information processing apparatus, the second version information being a latest version of the program available from the another apparatus, and update the program based on the first update data in a case where the first version information matches the second version information (0125 – 0127, see version software stored in device apparatus and see version of update data, for first and second version, for match see comparison version information between newer and current, 0197, show pausing state i.e. Stop operation), wherein the instruction to stop operation is caused by a user’s operation to turn a main power of the information processing apparatus off, [0106, shows shutting down (i.e. stop operation) power of vehicle and restarting and continuing update].

Regarding claim 2, the information processing apparatus according to claim 1, wherein the processor is further configured to display a first screen indicating that the first version information is not the latest version and allowing a user to select whether to update the program, in a case where the first version information differs from the second version information, and the processor updates the program and stops the information processing apparatus in response to the user selecting to update the program on the first screen, and stops the information processing apparatus without updating the program in response to the user selecting not to update the program on the first screen 
[0096, see updating and generation of a difference and version, also see 0197 shows pausing].

Regarding claim 3, the information processing apparatus according to claim 1, wherein the processor is further configured to display a second screen allowing a user to select whether to update the program, in the case where the first version information matches the second version information, and the processor updates the program and stops the information processing apparatus in response to the user selecting to update the program on the second screen, and stops the information processing apparatus without updating the program [0197, see pausing] in response to the user selecting not to update the program on the second screen [0096 – 0101,  also see 0127, for control unit 130 display].
Regarding claim 4, the information processing apparatus according to claim 2, wherein the processor is configured to determine whether to update the program based on preset information, in a case where no operation is input by the user on the first screen for ‘a’ predetermined period of time [0198, see specific period of time].
Regarding claim 5, the information processing apparatus according to claim 3, wherein the processor is configured to determine whether to update the program based on preset information, in a case where no operation is input by the user on the second screen for a predetermined period of time [0096, see updating and generation of a difference and version, also see 0197 – 0198 shows pausing and period of time also see Fig 6, S10 for initial software i.e. preset].
Regarding claim 8, the information processing apparatus according to claim 1, wherein the processor is further configured to shut down the information processing apparatus after updating the program based on the first update data [0106].


Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140282470 A1 also teaches updating and version management between two versions as well as comparing versions in a similar configuration.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 – 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Correspondence Information

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192